
	
		II
		109th CONGRESS 
		2d Session
		S. 3697
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2006
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  establish Medicare Health Savings Accounts.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Health Savings Accounts
			 Act of 2006.
		2.Establishment of
			 medicare health savings accounts
			(a)Establishment
				(1)In
			 generalTitle XVIII of the Social Security Act (42 U.S.C. 1395 et
			 seq.) is amended—
					(A)by redesignating
			 part E as part F; and
					(B)by inserting
			 after part D the following new part:
						
							EMedicare health
				savings accounts
								1860E–1.Entitlement to elect to receive benefits
		  under medicare health savings accounts(a)In
				generalThe Secretary shall
				establish procedures under which each eligible beneficiary (as defined in
				subsection (b)) shall be entitled to elect to receive benefits under a Medicare
				Health Savings Account under this part instead of benefits under parts A, B, or
				D.
									(b)Eligible
				beneficiary describedAn eligible beneficiary described in this
				subsection is an individual who—
										(1)is entitled to
				benefits under part A or enrolled under part B;
										(2)has a health
				savings account (as defined in subsection (d) of section 223 of the Internal
				Revenue Code of 1986), or certifies that they will use funds provided under
				this part to establish such an account; and
										(3)is enrolled under
				a high deductible health plan (as defined in subsection (c)(2) of such section,
				except that section 223(c)(2)(A)(ii)(I) of such Code shall be applied by
				substituting the amount in effect under clause (i)(I) for
				$5,000).
										(c)Benefits To be
				available in 2007The
				Secretary shall establish the procedures under subsection (a) in a manner such
				that Medicare Health Savings Accounts are available for years beginning on or
				after January 1, 2007.
									(d)Preservation of
				original medicare fee-for-service benefitsNothing in this part shall be construed to
				limit the right of an individual who is entitled to benefits under part A or
				enrolled under part B to receive benefits under such part (or under part C or
				D) if an election to receive benefits under Medicare Health Savings Accounts
				under this part is not in effect with respect to such individual.
									(e)Rule of
				constructionNothing in this part shall be construed as
				preventing an individual from depositing personal funds (subject to the
				contribution limitations under section 223 of the Internal Revenue Code of
				1986) into a Medicare Health Savings Account.
									1860E–2.Medicare Health Savings Accounts
		  program(a)In
				generalThe Secretary shall
				establish a program to be known as the Medicare Health Savings Accounts program
				(in this part referred to as the Medicare HSA program).
									(b)Amount provided
				to enrollees
										(1)AmountThe
				Secretary shall establish procedures to ensure that, for each plan year an
				individual is enrolled in the Medicare HSA program, the Secretary shall provide
				to such individual an amount that is equal to 95 percent of the annual MA
				capitation rate (as calculated under section 1853(c)(1)) with respect to that
				individual for the Medicare Advantage payment area the individual is in.
										(2)Permissible use
				of amountThe Secretary shall establish procedures to ensure that
				the amount provided under paragraph (1) is used only for the following
				purposes:
											(A)As a contribution
				into a health savings account established by such individual, as described in
				paragraph (2) of section 1860E–1(b).
											(B)For payment of
				premiums for enrollment of such individual under a high deductible health plan
				described in paragraph (3) of such section.
											(3)Notification of
				amount providedThe Secretary shall ensure that, not later than
				the date that is 90 days before the date on which payment of the amount
				provided under paragraph (1) is made to an individual enrolled in the Medicare
				HSA program, such individual receives notification of such amount. Such
				information shall be made available on the website of the Centers for Medicare
				& Medicaid Services (based on the age and geographic location of the
				beneficiary) and through 1–800–MEDICARE.
										(4)PaymentPayment
				of the amount provided under paragraph (1) shall be made from the Federal
				Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance
				Trust Fund (including the Medicare Prescription Drug Account within such Trust
				Fund) in such proportion as the Secretary determines appropriate.
										(5)Recovery of
				amount provided in case of termination
											(A)In
				generalIn the case of a termination of an election to receive
				benefits under this part as of a month before the end of a plan year, the
				Secretary shall provide for a procedure for the recovery of amounts provided
				attributable to the remaining months in such year.
											(B)Penalty
												(i)In
				generalIn addition to the amount recovered under subparagraph
				(A), if the Secretary determines there was fraud involved in such termination,
				the Secretary may apply a civil money penalty of not more than 25 percent of
				the amount recovered.
												(ii)Civil money
				penaltyThe provisions of section 1128A (other than subsections
				(a) and (b)) shall apply to a civil money penalty under this subparagraph in
				the same manner as they apply to a civil money penalty or proceeding under
				section 1128A(a).
												(c)Payment for
				items and servicesThe Secretary shall establish procedures under
				which providers of services and suppliers (as defined in sections 1861(u) and
				1861(d), respectively) are required to accept as payment for items and services
				provided to an individual enrolled in the Medicare HSA program under this part
				the amount that would otherwise be paid under the original Medicare
				fee-for-service program under parts A and B.
									1860E–3.Election of benefits under Medicare HSA
		  program; termination of electionThe
				Secretary shall establish procedures for the election of benefits, and the
				termination of such election, as appropriate, under the Medicare HSA
				program.
								.
					(2)Conforming
			 references to previous part EAny reference in law (in effect
			 before the date of the enactment of this Act) to part E of title XVIII of the
			 Social Security Act is deemed a reference to part F of such title (as in effect
			 after such date).
				(b)Amendment of
			 Internal Revenue Code of 1986
				(1)In
			 generalParagraph (7) of section 223(b) of the Internal Revenue
			 Code of 1986 (relating to medicare eligible individuals) is amended to read as
			 follows:
					
						(7)Medicare
				eligible individualsThe
				limitation under this subsection for any month with respect to an individual
				shall be zero for any month such individual is entitled to benefits under part
				A, B, or D of title XVIII of the Social Security
				Act.
						.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 years beginning on or after January 1, 2007.
				(c)Sunset of MSA
			 provisionsSection 1851(a)(2)(B) of the Social Security Act (42
			 U.S.C. 1395w–21(a)(2)(B)) is amended—
				(1)by striking
			 MSA.—
			 An MSA plan, and inserting the following: “MSA.—
					
						(i)Subject to clause
				(ii), an MSA plan,
						;
				and
				(2)by inserting
			 after clause (i), as added by paragraph (1), the following new clause:
					
						(ii)Beginning on
				January 1, 2007, the plan described in clause (i) shall not be available as a
				Medicare Advantage plan under this
				part.
						.
				
